DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in fig. 6E, in the annotation example for the wallpaper, the word “roles” in the annotation box should be “rolls”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (U. S. Patent Application Publication 2015/0331970 A1, hereafter ‘970).

Regarding claim 1, Jovanovic teaches a method (‘970; Abstract) comprising: identifying, by a mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 3D objects to a real environment (a virtual item to be simulated) represented by a 2D photo or video); generating (‘970; ¶ 0005; capturing the 2D environment with a mobile device), using an image sensor (‘970; fig. 7; ¶ 0005; ¶ 0091; mobile device sensors) of a mobile device *(‘970; ¶ 0005; ¶ 0091; mobile device sensors; capturing the 2D environment with a mobile device), an image sequence depicting a physical environment (‘970; ¶ 0016; A user may import photographic images, digital images, live video streams - (image sequence), and other graphical representations of a 2D environment); identifying a horizontal surface in the one or more images (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – two surfaces normally identified as horizontal within a room); generating, on a display of the mobile device (‘970; fig. 78, element 710; ¶ 0092), a notification prompting a user indicate a location of a physical wall (‘970; ¶ 0023; GUI to enable user interaction to fully represent the information and actions available to users) of the physical environment (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053; example representations of the 2D environment 300 with a user providing wall location on the 2D environment to form a 3D model of the 2D environment); receiving placement of an edge of a virtual wall through one or more selections on the horizontal surface depicted in the one or more images (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053-0054); generating, on the mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a 
Jovanovic discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the 

In regard to claim 2, Jovanovic teaches the method of claim 1 and further teaches the method as further comprising: receiving one or more placements on the virtual wall to indicate where the virtual item is to be placed (‘970; ¶ 0071; user may place and move the virtual item).

Regarding claim 3, Jovanovic teaches the method of claim 2 and further teaches wherein the placements comprise: receiving a plurality of points and generating an arbitrary virtual enclosed shape on the virtual wall (’97; ¶ 0044-0045; the object may comprise any of a plurality of shapes, such as square, rectangular, curved, round, or any suitable geometric shape; ¶ 0032-0035; geometric attributes, depth value, color value, the physical dimensions of the 3D object, mounting requirements for the 3D object).

Regarding claim 5, Jovanovic teaches the method of claim 1 and further teaches wherein identifying the horizontal surface comprises: detecting a plurality of image features on the horizontal surface depicted in the image sequence (‘970; ¶ 0037; figs. 6A-6D; ¶ 0078-0079).

In regard to claim 6, Jovanovic teaches the method of claim 5 and further teaches the method as further comprising: generating a virtual floor to coinciding with the plurality of image 

Regarding claim 7, Jovanovic teaches the method of claim 6 and further teaches wherein receiving placement of the edge comprises: receiving a first placement point on the virtual floor (‘970; ¶ 0073; point 504); receiving a second placement point on the virtual floor (‘970; ¶ 0073; point 506); and storing the edge describing an edge from the first placement point to the second placement point (‘970; ¶ 0073; connecting line between the input points; ¶ 0093; medium for storing data structures).

In regard to claim 8, Jovanovic teaches the method of claim 7 and further teaches wherein the virtual wall is generated such that it extends from the edge perpendicularly from the virtual floor (‘970; figs. 3A; 5A and 6A; ¶ 0053; ¶ 0073; ¶ 0078; walls intersecting from the edge perpendicularly from the virtual floor).

Regarding claim 9, Jovanovic teaches the method of claim 6 and further teaches wherein receiving placement of the edge comprises: receiving placement of a line on the virtual floor (‘970; ¶ 0070; point and line placements); and storing the edge as coinciding with the line as placed on the virtual floor (‘970; ¶ 0070; line; ¶ 0093; medium for storing data structures).

In regard to claim 10, Jovanovic teaches the method of claim 6 and further teaches wherein receiving placement of the edge comprise: receiving placement of a vertical plane on the virtual floor (‘970; figs. 3A-3C; ¶ 0010; ¶ 0053; example representations of the 2D environment 

Regarding claim 13, Jovanovic teaches a mobile device (‘970; figs.1 and 7; ¶ 0005; ¶ 0021; ¶ 0091; mobile device; user devices 130 may include a mobile phone 132, a personal computer (PC) 134, a personal digital assistant (PDA) 136, a tablet PC 137, a wearable computer device 138 such as Google Glass.TM. and the like) comprising: one or more processors (‘970; fig. 7; element 702; ¶ 0091); a display device (‘970; fig. 78, element 710; ¶ 0092); an image sensor (‘970; fig. 7; ¶ 0005; ¶ 0091; mobile device sensors); and a memory storing instructions (‘970; fig. 7; element 704 and 724; ¶ 0091) that, when executed by the one or more processors (‘970; fig. 7; element 702; ¶ 0091), cause the mobile to perform operations comprising: identifying a virtual item to be simulated (‘970; ¶ 0016; The present description relates to visualization and adding of 3D objects to a real environment (a virtual item to be simulated) represented by a 2D photo or video); generating (‘970; ¶ 0005; capturing the 2D environment with a mobile device), using the image sensor (‘970; fig. 7; ¶ 0005; ¶ 0091; mobile device sensors), an image sequence depicting a physical environment (‘970; ¶ 0016; A user may import photographic images, digital images, live video streams - (image sequence), and other graphical representations of a 2D environment); identifying a horizontal surface in the one or more images (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – two surfaces normally identified as horizontal within a room); generating, on the display device (‘970; fig. 78, element 710; ¶ 0092), 
Jovanovic discloses the above elements of claim 13 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, 

In regard to claim 14, Jovanovic teaches the mobile device of claim 13 and further teaches wherein the operations further comprise: receiving one or more placements on the virtual wall to indicate where the virtual item is to be placed (‘970; ¶ 0071; user may place and move the virtual item).

Regarding claim 15, Jovanovic teaches the mobile device of claim 14 and further teaches wherein the placements comprise: receiving a plurality of points and generating an arbitrary virtual enclosed shape on the virtual wall (’97; ¶ 0044-0045; the object may comprise any of a plurality of shapes, such as square, rectangular, curved, round, or any suitable geometric shape; ¶ 0032-0035; geometric attributes, depth value, color value, the physical dimensions of the 3D object, mounting requirements for the 3D object).

Regarding claim 17, Jovanovic teaches the mobile device of claim 13 and further teaches wherein identifying the horizontal surface comprises: detecting a plurality of image features on the horizontal surface depicted in the image sequence (‘970; ¶ 0037; figs. 6A-6D; ¶ 0078-0079).

In regard to claim 18, Jovanovic teaches the mobile device of claim 17 and further teaches the operations further comprising: generating a virtual floor to coinciding with the 

Regarding claim 19, Jovanovic teaches the mobile device of claim 18 and further teaches wherein receiving placement of the edge comprises: receiving a first placement point on the virtual floor (‘970; ¶ 0073; point 504); receiving a second placement point on the virtual floor (‘970; ¶ 0073; point 506); and storing the edge describing an edge from the first placement point to the second placement point (‘970; ¶ 0073; connecting line between the input points; ¶ 0093; medium for storing data structures).

In regard to claim 20, Jovanovic teaches a machine storage medium (‘970; fig. 7; element 704 and 724; ¶ 0091) embodying instructions that (‘970; fig. 7; element 704 and 724; ¶ 0091), when executed by a machine (‘970; fig. 7; element 702; ¶ 0091), cause the machine to perform operations comprising: identifying a virtual item to be simulated (‘970; ¶ 0016; The present description relates to visualization and adding of 3D objects to a real environment (a virtual item to be simulated) represented by a 2D photo or video); generating (‘970; ¶ 0005; capturing the 2D environment with a mobile device), using an image sensor (‘970; fig. 7; ¶ 0005; ¶ 0091; mobile device sensors), an image sequence depicting a physical environment (‘970; ¶ 0016; A user may import photographic images, digital images, live video streams - (image sequence), and other graphical representations of a 2D environment); identifying a horizontal surface in the one or more images (‘970; ¶ 0016; The user may select intersection points between different planes within the 2D environment. The different planes may include wall plane, ground plane (e.g., the flooring plane), top plane (e.g., the ceiling plane) and so forth – two surfaces 
Jovanovic discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Jovanovic to be combined into a single arrangement.
Paragraph [0089] of the specification of the instant application states that the machine storage medium excludes signal per se.

Claims 4, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (U. S. Patent Application Publication 2015/0331970 A1, hereafter ‘970) as applied to claims 1-3, 5-10, 13-15 and 17-20 above, and in view of Fekete et al. (U. S. Patent Application Publication 2014/0132633 A1, hereafter ‘633).

In regard to claim 4, Jovanovic teaches the method of claim 3 and but does not explicitly teach wherein the virtual item is a planar item and generating the renders of the virtual item comprise: applying a modeling texture associated with the virtual item to the virtual enclosed shape on the virtual wall.
Fekete, working in the same field of endeavor, however, teaches wherein the virtual item is a planar item (‘833; fig. 5, wall furnishings; element 108-4 wall paper is an example of a planar item (once it is installed some might argue); ¶ 0099; wall paper) and generating the renders of the virtual item comprise: applying a modeling texture associated with the virtual item 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of incorporating planar wall items into a virtual physical environment as taught by Fekete with the virtual item simulation and display within a virtual environment as taught by Jovanovic for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment.

Regarding claim 11, Jovanovic teaches the method of claim 1 and but does not teach the method as further comprising: tracking the image features across images of the image sequence ; and generating transformation data describing transformations from image features across the image sequence; and continuously updating a position of the virtual camera based on transformation data.
Fekete, working in the same field of endeavor, however, teaches the method as further comprising: tracking the image features across images of the image sequence (‘633; figs. 9 and 10 and 13; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos); and generating transformation data describing transformations from image features across the image sequence (‘633; figs. 9 and 10 and 13; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos); and continuously updating a position of the virtual camera based on transformation data (‘633; figs. 9 and 10 and 13; ¶ 0115; ¶ 0121; ¶ 0187; interactive video renderings of image 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of tracking the image features across images of the image sequence as taught by Fekete with the virtual item simulation and display within a virtual environment as taught by Jovanovic for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment from all angles.

In regard to claim 12, Jovanovic and Fekete teach the method of claim 11, further comprising: generating, using inertial sensors of the user device (‘970; ¶ 0054; gyroscope and corresponding gyroscope data), movement data while the modified image sequence is displayed on the display device(‘633; figs. 9 and 10 and 13; ¶ 0115; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos), wherein the position of the virtual camera is continuously updated using the movement data (‘633; figs. 9 and 10 and 13; ¶ 0115; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos).

In regard to claim 16, Jovanovic teaches the mobile device of claim 15 and but does not teach wherein the virtual item is a planar item and generating the renders of the virtual item comprise: applying a modeling texture associated with the virtual item to the virtual enclosed shape on the virtual wall.
Fekete, working in the same field of endeavor, however, teaches the method as further comprising: tracking the image features across images of the image sequence (‘633; figs. 9 and 10 and 13; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos); and generating transformation data describing transformations from image features across the image sequence (‘633; figs. 9 and 10 and 13; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos); and continuously updating a position of the virtual camera based on transformation data (‘633; figs. 9 and 10 and 13; ¶ 0115; ¶ 0121; ¶ 0187; interactive video renderings of image features and complete modeled environments; YouTube videos) for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment from all angles.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of tracking the image features across images of the image sequence as taught by Fekete with the virtual item simulation and display within a virtual environment as taught by Jovanovic for the benefit of presenting on a computer display in a way that simulates how the physical object design item would appear in a physical room corresponding to the virtual physical environment from all angles.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 10937247 B1	Three-dimensional room model generation using ring paths and photogrammetry – Systems and methods related to an image capture process using ring paths may include traversing a user device around a ring path in a center of a room, capturing imaging 

US 20200302681 A1	VIRTUAL INTERACTION WITH THREE-DIMENSIONAL INDOOR ROOM IMAGERY - The method for virtual interaction with a three-dimensional indoor room includes: generating a virtual room model, generating a virtual room visual representation, providing the room data to a display device, receiving a virtual object selection, rendering an updated virtual room visual representation based on the virtual object, and providing the updated virtual room visual representation to the display device. The method can optionally include updating virtual room S700. A system for virtual interaction with a three-dimensional indoor room includes: a backend platform and a front end application.

US 20200218074 A1	AUTOMATIC PLACEMENT OF A VIRTUAL OBJECT IN A THREE-DIMENSIONAL SPACE – Augmented reality systems and methods for automatically repositioning a virtual object with respect to a destination object in a three-dimensional (3D) environment of a user are disclosed. The systems and methods can automatically attach the target virtual object to the destination object and re-orient the target virtual object based on the affordances of the virtual object or the destination object. The systems and methods can also track the movement of a user and detach the virtual object from the destination object when the user's movement passes a threshold condition.

US 20180374276 A1	SYSTEM FOR MULTIMEDIA SPATIAL ANNOTATION, VISUALIZATION, AND RECOMMENDATION – A system configured to provide a three-dimensional representation of a physical environment. The three-dimensional representation including annotation data associated with particular objects and/or viewpoints of the three-dimensional representation. In some cases, the viewpoints may be rendered using image data associated with a photograph captured from a corresponding viewpoint within the physical environment.

US 20020093538 A1	Network-linked interactive three-dimensional composition and display of saleable objects in situ in viewer-selected scenes for purposes of object promotion and procurement, and generation of object advertisements – A design professional such as an interior designer, furniture sales associate or advertising designer running a browser program at a client computer (i) uses the world wide web to connect to a graphics server computer, and (ii) interactively selects or specifies furnishings or other objects from this server computer and previews the scene and communicates with the server, so as to (iii) receive and display to his or her client a high-fidelity high-quality virtual-reality perspective-view photorealistic image of furnishings or other objects displayed in, most commonly, a virtual representation of an actual room of a client's home or an advertisement scene. The photorealistic images, optionally provided to bona fide design professionals and their clients for free, but typically paid for by the product's manufacturer, promote the sale to the client of goods which are normally obtained through the graphics service provider's customer's distributor, profiting both the service provider and the design professional. Models, textures and maps of existing objects are built as necessary from object views or actual objects. Full custom objects, including furniture and other products not yet built, are readily presented in realistic virtual image. Also, a method of interactive advertising permits a prospective customer of a product, such as furniture, to view a virtual but photorealistic, image of a selected product located within a customer-selected scene, such as the prospective customer's own home, to allow in-context visualization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613